          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

HENRY WATKINS                                               PLAINTIFF

v.                      No. 4:18-cv-605-DPM

DOC HOLLADAY, Pulaski County
Jail; PULASKI COUNTY SHERIFF'S
OFFICE; BRAWLEY, Grievance Officer,
Pulaski County Jail; BRIGGS, Major,
Pulaski County Jail; MUSADDIQ, Sheriff,
Pulaski County Jail; ROUTH, Lieutenant,
Pulaski County Jail; and BUCKNER,
Deputy Sheriff, Pulaski County Jail                  DEFENDANTS

                           JUDGMENT
     Watkins' s complaint is dismissed without prejudice.



                                D.P. Marshall Jr. f
                                United States District Judge
